Title: George Gibbs to Thomas Jefferson, 11 March 1817
From: Gibbs, George
To: Jefferson, Thomas


            
              
                 Sir,
                 New-York Institution, March 11. 1817.
              
              By request of the Mineralogical Committee of the New-York Historical Society, I have the honour to forward to you a notice of their intention to form a collection of the minerals and fossils of the United States. The object of this undertaking being of great public utility, they trust that it will meet with general encouragement. Allow me, Sir, in their behalf, to request of you such donations of minerals and petrefactions of the United States as you may have it in your power to procure for us, and such information as yourself or friends may possess of the mineralogy of any part of the United States.
              
                 I have the honour to be, Sir, very respectfully, Your obedient servant,
                George Gibbs  Chairman.
              
            
          